Citation Nr: 1724885	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-22 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cervical dysplasia with left pelvic pain, prior to September 18, 2008.

2.  Entitlement to an increased rating for residuals of a hysterectomy with salpingo-oophorectomy (previously rated as cervical dysplasia with left pelvic pain), currently rated at 50 percent, after January 1, 2009.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2011, the Veteran and her representative were notified of the date, time, and location of a Travel Board hearing the Veteran requested in connection with the present appeal.  See 38 C.F.R. §20.704(b).  She failed to appear for the hearing, however, and no motion for rescheduling has been received.  Accordingly, the Board will process her appeal as though the request for hearing has been withdrawn.  38 C.F.R. §20.704(d).

The Board also notes that additional evidence was associated with the record after the issuance of the March 2017 supplemental statements of the case (SSOC).  As the Veteran has waived initial Agency of Original Jurisdiction (AOJ) consideration of new evidence, the evidence is properly before the Board for consideration.  See 38 C.F.R. §20.1304(c). 

In November 2011, the Board remanded the Veteran's claim for further development.  In an April 2014 decision, the Board denied the Veteran's claim for increased rating for cervical dysplasia with left pelvic pain, and entitlement to special monthly compensation for loss of use of a creative organ.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in March 2016, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action.

In June 2016, the Board remanded the Veteran's claim for entitlement to an increased rating for cervical dysplasia with left pelvic pain for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to her.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008).

For the period from September 2008 to December 2008, the Veteran was granted a total disability rating for her service-connected hysterectomy based on the need for convalescence.  38 C.F.R. §4.116, Diagnostic Code 7617.  As Diagnostic Code 7617 provides that a temporary rating of 100 percent will be assigned for three months after the removal of the uterus and both ovaries, this period is no longer on appeal. 

The Board notes that the Veteran claims additional special monthly compensation (SMC) for loss of use of a creative organ.  Importantly, the AOJ granted SMC for loss of use of a creative organ in its March 2017 rating decision, effective September 18, 2008.  The Board finds that this is a full grant of the benefits sought as to that issue.  As such, the only remaining issues on appeal are listed on the cover page of this decision.  

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  Prior to September 18, 2008, the Veteran's service-connected cervical dysplasia with left pelvic pain was manifested by symptoms of irregular bleeding, moderately severe lower abdominal pain, with the presence of pelvic adhesions; however, the evidence does not demonstrate that her symptoms were not controlled by continuous treatment.

2.  During the period beginning January 1, 2009, to the present, the evidence demonstrates that the Veteran was relieved of all symptoms related to a gynecological condition or disorder following her total hysterectomy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for cervical dysplasia with left pelvic pain, prior to September 18, 2008, have not been met.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §4.1-4.14, 4.116, Diagnostic Code 7699-7612 (2016).

2.  The Veteran is currently rated at the maximum rating for her residuals of hysterectomy with salpingo-oophorectomy.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §4.1, 4.7, 4.116, Diagnostic Code 7617 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law and Regulations

Briefly, the Veteran underwent laparoscopic surgery for a cervical condition while in service in May 1992.  She was subsequently granted service connection for cervical dysplasia with left pelvic pain in February 2002, evaluated at 10 percent.  During the pendency of her claim for an increased rating for her service-connected gynecological conditions, a September 2008 VA treatment record indicates she underwent a complete hysterectomy of her uterus and both ovaries in September 2008.  Upon readjudication, the RO granted the Veteran service connection for her hysterectomy, assigning a total temporary disability rating for the three months following her hysterectomy, and assigned her 50 percent for the same disability thereafter.  She has appealed the assigned ratings. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. §1155; 38 C.F.R. §4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. §4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. §4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The disability must be viewed in relation to its history.  38 C.F.R. §4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. §4.7.  Where, as here, entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been assigned a 10 percent disability rating for cervical dysplasia with left pelvic pain prior to September 18, 2008, under Diagnostic Code 7699-7612.  Upon review, the Board finds no other diagnostic code under which the Veteran's cervical disability is more appropriately rated.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. §4.27.  Diagnostic Code 7612 pertains to disease or injury of the cervix.  Under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs, a noncompensable rating is warranted for gynecological disability with symptoms that do not require continuous treatment.  A minimum 10 percent rating is warranted for gynecological disability with symptoms that require continuous treatment.  A maximum 30 percent rating is warranted for symptoms not controlled by continuous treatment.  See 38 C.F.R. §4.116, Diagnostic Codes 7610-7615 (2016).


III.  Analysis 

Historically, a January 2006 rating decision denied the Veteran's claim for increased rating for cervical dysplasia with left pelvic pain.  In August 2006, she initiated her appeal and underwent a complete hysterectomy of her uterus and both ovaries.  A March 2017 readjudication by the RO denied her claim for a rating in excess of 10 percent for her cervical dysplasia, with left pelvic pain, granted service connection for her hysterectomy, and assigned a temporary total disability for three months post-surgery, and 50 percent thereafter.  The Veteran appealed the assigned ratings. 

(a) Increased Rating for Cervical Dysplasia with Left Pelvic Pain

For purposes of analyzing the Veteran's claim for entitlement to a rating in excess of 10 percent for cervical dysplasia with left pelvic pain, the Board has considered the relevant period on appeal beginning July 12, 2004, through September 17, 2008.  

The Veteran contends that her symptomatology related to her cervical disorder is more severe than currently rated.  

Notably, in July 2000, she was diagnosed with mild endometriosis and pelvic adhesive disease.  See July 2000 private treatment record.  In August 2012, the RO awarded the Veteran a noncompensable rating for endometriosis.  Specifically, it is her contention that her endometriosis and adhesive disease was the basis for her underlying pelvic pain while in service.  She contends that her pain has increased in severity, and negatively impacted her work and personal life.  See August 2006 notice of disagreement.

Post-service treatment records are silent between July 2004 and September 2004 for any complaints or treatment of the Veteran's gynecological disabilities, including cervical dysplasia, pelvic pain, and endometriosis. 

During an October 2004 gynecological examination, it was indicated that the Veteran complained of abdominal pain, particularly on the right side of her pelvis and back, and she experienced nausea and vomiting.  Upon CT scan, she presented with no abnormalities or evidence of pelvic masses.  See October 2004 private treatment record.  Subsequent visits demonstrate the Veteran experienced increased bleeding, irregular periods and pain in her lower right quadrant.  According to a December 2004 physician's note, her medication dosage was adjusted to alleviate her symptoms.  See November 2004 private treatment record; December 2004 private treatment record.  

In December 2005, the Veteran underwent a VA examination to assess the current severity of her cervical dysplasia with left pelvic pain.  The examiner noted the Veteran's complaints of left pelvic pain, severe enough to cause doubling over, and breakthrough bleeding.  The Veteran described her pain as severe, causing her to miss several days of work on a monthly basis.  The December 2005 examiner appears to have reviewed the claims file in drawing her conclusion and the report is silent as to any abnormal pap smears or tenderness of her uterus.  Further, the examiner reported the Veteran's cervical dysplasia has resolved and was unable to confirm whether her endometriosis first occurred in military service without speculation.  During this examination, she was diagnosed with polycystic ovary syndrome.  

Private treatment records during 2006 indicate multiple visits for treatment of chronic pelvic pain and endometriosis, with the identification of a cyst on her left ovary in April 2006.  See March 2006, April 2006, and August 2006 VA treatment records.  In April 2006, it was recommended that she undergo a third laparoscopic operation to remove the cyst on her left ovary.  

According to August 2006 treatment records, the Veteran began considering a hysterectomy for permanent therapy of her gynecological disabilities.  At this time, the record reflects she began Lupron injections, a hormonal treatment, for a period of six months.  The record demonstrates that she was no longer considering a hysterectomy after experiencing complete relief of her pain due to the Lupron therapy.  See October 2006 VA treatment record.  A December 2006 physicians note indicates the Veteran sought consultation from a fertility specialist who discovered right tubal obstruction and a badly scarred left ovary, opining that fertility would no longer be possible.  In early 2007, the Veteran confirmed her interest in terminating her Lupron treatment, and expressed interest in proceeding with a total hysterectomy.  See January 2007 and February 2007 VA treatment records.  A May 2007 pre-operative treatment record indicates the Veteran had a diagnosis of chronic pelvic pain and endometriosis, further noting she responded positively to Lupron therapy.  VA treatment records from July 2008 through August 2008 indicate continued complaints of left pelvic pain; however, there were no changes with her menstrual cycle.  She continued to receive Lupron injections from July 2008 through August 2008.  See July 2008 and August 2008 VA treatment records.

A May 2008 VA examination report indicates the Veteran experienced low, left lower quadrant pain that radiated to her pelvic region on deep palpation.  The examiner opined that her current pelvic adhesive disease was caused by the adhesions discovered during her military service due to the normal appearance of her pelvis, with the exception of some fine, filmy adhesions discovered at the time of her May 1992 laparoscopy.  It was further opined that the chronic pelvic pain she now experiences is a direct result of her endometriosis, and any right tubal obstruction is most likely caused by a previous instance of chlamydia.  

The Veteran underwent a total hysterectomy with the removal of both ovaries in September 2008.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an increased rating for cervical dysplasia with left pelvic pain greater than 10 percent prior to September 18, 2008.  Although the Veteran's gynecological disabilities, viewed independently, may show that some of her symptoms were occasionally uncontrolled with continuous treatment, when viewed in totality, the most probative evidence of record does not more nearly approximate the criteria for the next higher rating.  38 C.F.R. §4.7 (2016).

The medical evidence includes both private treatment records and VA treatment records.  This evidence shows that throughout this period of the appeal (July 2004 through September 2008), the Veteran's symptoms were able to be controlled with continuous treatment.  Specifically, the record demonstrates that her symptoms responded positively to Lupron therapy.  See May 2007 VA treatment record.  Although she experienced increased pain and severe symptoms on a variety of occasions, the evidence does not support a finding that she would have been unable to find relief with the occasional changes to her prescribed medication, suggested surgical removal of her left ovary cyst, or with continued Lupron therapy.  See December 2004, March 2006, December 2007 VA treatment records.  The record demonstrates that it was upon receiving the negative opinion regarding her fertility that the Veteran elected to cease Lupron therapy and undergo a total hysterectomy for definitive pain relief.  See February 2007 VA treatment record.

The Board accepts that the Veteran is competent to report on her functional impairment such as pelvic pain, nausea, and irregular menses.  Laypersons are competent to report symptoms and events that they experience through their senses.  38 C.F.R. §3.159(a)(2) (2016); Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the Board finds the Veteran's own reports of symptomatology to be competent and credible.  However, the schedular criteria for disease or injury of the cervix are predicated on medical findings and not subjective symptoms.  Here, the most probative findings do not more nearly approximate the criteria for the next higher rating.  The more probative evidence consists of that prepared by neutral skilled professionals, and that evidence demonstrates that the currently assigned rating is appropriate for the Veteran's cervical dysplasia with left pelvic pain.

The Board has also considered whether a higher rating is available under any other potentially applicable provision of the rating schedule, including endometriosis under Diagnostic Code 7629.  The Veteran is shown to have experienced periods of pelvic pain and heavy or irregular bleeding due to her endometriosis.  See October 2004 VA treatment record.  However, awarding a rating of 10 percent for such periods would constitute pyramiding, as she is already in receipt of an evaluation of 10 percent for cervical dysplasia with left pelvic pain.  38 C.F.R. §4.116, Diagnostic Codes 7612, 7629. 

After careful consideration, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  38 C.F.R. §4.116, Diagnostic Codes 7610-7629 (2016).

Staged ratings are not appropriate in the instant case as the Veteran's symptomatology has not been more severe than currently assigned.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for cervical dysplasia with left pelvic pain prior to September 18, 2008.  The claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. §5107 (West 2014); 38 C.F.R. §3.102 (2016). 

(b) Increased Rating for Residuals of a Hysterectomy

For purposes of analyzing the Veteran's claim for entitlement to a rating in excess of 50 percent for total hysterectomy with removal of both ovaries, the Board has considered the relevant period on appeal beginning January 1, 2009, through the present.

The Veteran underwent a total hysterectomy and bilateral salpingo-oophorectomy (removal of both ovaries and the fallopian tubes) in September 2008.  See September 2008 VA surgical report.  

The Board finds that a schedular disability rating in excess of 50 percent for hysterectomy is not warranted at any time during the pendency of the appeal.  Significantly, a 50 percent rating is the highest possible rating under DC 7617 following the three-month period after surgery.  

Post-operative treatment records in January 2009 indicate complaints of heavy vaginal bleeding, lower pelvic pain, and vaginal discharge, with a diagnosis of bacterial vaginosis, post-operative granulation tissue, and monilial vulvovaginitis.  However, in February 2009, the Veteran reported no bleeding.  Treatment records between February 2009 and December 2011 are silent as to any complaints of or treatment for gynecological conditions, other than a yeast infection.

In December 2011, the Veteran underwent a VA examination where she reported experiencing no pelvic pain post-hysterectomy.  Further, the report is negative for any findings of conditions of the vulva, vagina, cervix, uterus, or ovaries and tested negative for a rectovaginal or urethrovaginal fistula.  

Upon reexamination in January 2017, the examiner noted that the Veteran has been free of any chronic pelvic pain since undergoing her hysterectomy.  With regards to her cervical dysplasia, this was resolved following her 1998 laparoscopy, and no longer experienced gynecological symptoms post-hysterectomy.  

Here, the Veteran was awarded a temporary total disability from September 18, 2008, through December 31, 2008, and was thereafter reduced from 100 percent to 50 percent.  The Board also notes that DCs 7615, 7618, and 7619 do not provide for a rating in excess of 50 percent for any time after the three-month period post-surgery.  Further, there is no evidence of record, lay or medical, that supports a finding that the 100 percent post-operative rating should be extended.  After careful consideration, there are no other appropriate diagnostic codes under which her service-connected gynecological disorder can be rated.

In sum, the preponderance of the evidence is against the claim for an increased rating for hysterectomy; there is no doubt to be resolved, and an increased rating is not warranted.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102, 4.3.

ORDER

A rating in excess of 10 percent for cervical dysplasia with left pelvic pain prior to September 18, 2008, is denied.

A rating in excess of 50 percent for residuals of a hysterectomy with salpingo-oophorectomy for the period after January 1, 2009, is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


